DETAILED ACTION
This Action is in consideration of the Applicant’s response on May 11, 2022.  Claims 3, 6, 9, and 12 – 16 are canceled by the Applicant.  Claims 1, 4, 7, 8, 10, and 11 are amended.  Claims 17 and 18 are added.  Claims 1, 2, 4, 5, 7, 8, 10, 11, 17, and 18, where Claims 1, 4, 7, and 10 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and corresponding arguments, see Remarks, Pg. 11, filed on May 11, 2022, with respect to the 112 rejection of Claims 7 – 12 have been fully considered and are persuasive.  The 112 rejection of Claims 7 – 12 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 10, 11, 17, and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1 and 7, the prior art does not specifically disclose or suggest of a method performed by an application server comprising: comparing the first verification message generated by the terminal with a stored second verification message generated by the server according to content of the application installation package having passed the security check; after determining that the first verification message is consistent with the second verification message, sending a permit-to-install message to the terminal, such that the terminal installs an application according to the received application installation package; and after the application installation package is installed on the terminal, periodically verifying applications installed on the terminal, including: receiving a verification message list sent by the terminal that is generated by the terminal according to content of installed application installation packages; comparing verification messages in the verification message list with stored verification messages; after determining that a verification message in the verification message list is inconsistent with the stored verification messages, determining an abnormal application on the terminal according to the inconsistent verification message; and sending, by the application server, a reminder message corresponding to the abnormal application to the terminal in the particular manner and combination claimed.

Regarding Claims 4 and 10, the prior art does not specifically disclose or suggest
method performed by a terminal, comprising: generating a first verification message according to content of the received application installation package that has passed a security check; sending the first verification message to the application server, such that the application server compares the first verification message with a stored second verification message generated by the application server according to content of the application installation package having passed the security check; after receiving a permit-to-install message sent by the application server indicating that the first verification message and the second verification message are consistent, installing the application; and after installing the application, periodically verifying applications installed on the terminal, including: generating a verification message list according to the content of installed application installation packages; sending the verification message list to the application server, such that the application server compares verification messages in the verification message list with the stored verification messages; and after receiving a reminder message sent by the application server corresponding to an abnormal application, determining the abnormal application according to the reminder message, wherein the abnormal application is determined based on a verification message in the verification message list that is inconsistent with the stored verification messages as determined by the application server in the particular manner and combination claimed.

Regarding Claims 2, 5, 8, 11, 17, and 18, the claims are allowed based on their dependency on allowable Claims 1, 4, 7, and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496